Citation Nr: 0729634	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
phlebitis syndrome with associated varicose veins of the left 
leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007.  A transcript of the hearing is of 
record.  At the hearing, the Board granted a motion to 
advance this case on the docket due to the veteran's age.  38 
C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran's post-phlebitis syndrome with associated 
varicose veins of the left leg does not produce persistent 
ulceration.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 for post-phlebitis 
syndrome with associated varicose veins of the left leg have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103(a)  (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic 
Codes (DCs) 7120, 7121 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service connected disorder of the left leg 
includes both symptoms attributable to post phlebitis 
syndrome and varicose veins.  The Schedule for Rating 
Disabilities sets out the criteria for evaluating those 
disabilities at 38 C.F.R. § 4.104, DCs 7120, 7121.  
Significantly, the criteria are identical.  

A 60 percent rating for post-phlebitis syndrome or varicose 
veins requires symptoms of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  The current 40 percent rating is assigned with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  

Factual Background and Analysis.  In August 2004, the veteran 
filed the current claim.  He asserts his left leg is worse 
and a higher rating should be assigned.  

As is set out above, the 60 percent rating requires all the 
symptoms of a 40 percent rating, plus evidence of 
"persistent" ulceration.  For that reason the Board has 
focused its review on any evidence showing ulceration of the 
left lower extremity and found no active ulceration during 
the rating period.  

In July 2004, a private physician found that the veteran was 
having more pain in his leg.  The veteran had moderate 
swelling, pigmentary changes, but no obvious ulcerations.  
Another July 2004 private medical records revealed some 
swelling with hemociterine staining.  Further, July 2004 VA 
records indicate the veteran had pitting edema and 
superficial varicose veins.  

VA examination in September 2004 found edema with 
pigmentation secondary to chronic dermatitis dermostasis and 
a surgical scar.  The diagnosis was "post thrombophlebitis 
syndrome getting worse" but the physical examination did not 
reflect the presence of ulcerations.  

VA podiatry records, dated in May 2005, reveal the veteran 
had splotchy pigmentation and pitting edema.  June 2005 VA 
records indicate the veteran had persistent edema.  August 
2006 VA records include findings of slight edema.  In 
September 2006, some left ankle edema was noted.  However, 
none of the private or VA clinical records reported 
persistent ulcerations.

In February 2007, the veteran underwent another VA 
examination.  Physical examination specifically reflected 
there was no ulceration present.  While edema was noted, it 
not massive or boardlike.  There was stasis pigmentation over 
the anterior and lateral surfaces of the left lower extremity 
over the shin, from below the knee all the way to the ankle.  
The final diagnosis was varicose veins and post-phlebitic 
syndrome.  In addition, the Board has reviewed more current 
records of VA outpatient treatment and found no references to 
any ulceration.  

In July 2007, the veteran appeared and gave testimony before 
the undersigned Acting Veterans Law Judge.  He indicated he 
did not believe the VA examination was very thorough.  (T-3).  
He had swelling in his leg.  (T-8).  He related that, from 
time to time he had some small places that came up on his 
leg, that would burst and leave brown scars.  When asked 
about their frequency, he stated that one stayed there all 
the time.  (T-9).  The veteran's representative contended 
that the VA examiner had not actually looked at the veteran's 
legs.  (T-13).  On the day of the hearing, the undersigned 
did not visually see any ulcerations on the veteran's legs.  
(T-14).  

In addition, the Board has considered the veteran's 
statements and sworn testimony regarding ulcerations of the 
leg.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

To that end, the veteran is competent to report that spots 
appear on his leg which burst and leave brown scar areas and 
the Board finds his statements credible; however, he is not 
competent to characterize the spots as ulcerations or to 
assess whether the ulcerations are persistent.  In weighing 
his testimony, the Board notes that no examining or treating 
physician has ever reported evidence of active ulcerations.  
The Board finds that this negative evidence of persistent 
ulcerations weighs against the veteran's statements.  

The Board acknowledges that both private and VA physicians 
have noted scarring from past ulceration of the left lower 
extremity.  Even accepting the veteran's statements as to 
times when he develops open areas on the leg followed by 
healing, this evidence suggests intermittent ulcerations, 
which is part of the criteria for his current 40 percent 
rating.

The Board has also considered the veteran's complaint that 
the most recent VA examination was inadequate because the VA 
examiner did not look at his legs and finds that his 
statements are inconsistent with the findings reported, which 
include a description of the pigmentation of the left leg.  
Therefore, there is no basis on which to remand for further 
examination.

The Board has considered whether or not separate ratings for 
circulatory impairment and scars would be appropriate in this 
case.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that in determining whether separate ratings may be 
granted, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

In this instance, the regulations for phlebitis clearly 
include symptomatology of the skin.  They note eczema and 
pigment changes.  A separate evaluation for scars would 
result in two evaluations for the same symptoms.  Evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2007).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination reports, in light of the applicable law, 
and finds that a higher rating is not warranted. 

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In August 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
what he needed to provide and was informed what VA would 
attempt to obtain.  It was also requested that he provide 
evidence in his possession that pertained to the claim.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in an April 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating and provided notice of the type of evidence 
necessary to establish an effective date.  However, that 
notice was associated with a letter regarding another claim.  
Therefore, the Board finds that the veteran has not been 
provided with Dingess notification with respect to the 
current claim.  

Nonetheless, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claim.  
It is therefore inherent in the claim that the veteran had 
actual knowledge of the rating element of his claim; however, 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  However, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in July 2007.  Next, specific 
VA medical opinions pertinent to the issue on appeal were 
obtained in September 2004 and February 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to made an adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

A rating in excess of 40 percent for post-phlebitis syndrome 
with associated varicose veins of the left leg is denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


